Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission unit”, “a delay calculation unit”, and “a signal adjustment unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 3 (line 4): “. . . receiver units being interconnected to the [[first]] transmission unit and adapted. . .”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest a method of distance synchronizing a series of remote optical receiver points with an optical transmission point, the method comprising:
(a) sending an optical timing pulse from the optical transmission point to each of the series of remote optical receiver points and back;
(b) determining a round trip time of each of the timing pulses; and
(c) storing an indicative measure of the roundtrip time of each of the timing pulses and utilising the indicative measures to adjust the timing of signals at the remote optical receiver points to determine the relative reception times of signals received by the series of remote optical receiver points.
Regarding Claim 3, the prior art does not teach or suggest a timing system, comprising:
a transmission unit configured to transmit optical timing signals from the transmission unit to a series of receiver units, the series of receiver units being interconnected to the first transmission unit and adapted to receive the optical timing signals and to retransmit the optical timing signals back to the transmission unit;
a delay calculation unit, configured to iteratively determining determine a signal delay between the transmission unit and the receiver units; and
a signal adjustment unit configured to adjust a timing of transmission signals on the basis of the determined signal delay.
United States Patent Application Publication 2016/0037550 A1 to Barabell et al. disclose a system that determines the round trip delay, but does not disclose at least the above.
United States Patent Application Publication 2010/0272259 A1 to Kim et al. disclose a conventional PON where an OLT send PLOAM signals for determining delay from ONTs, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL G DOBSON/Primary Examiner, Art Unit 2636 
12/17/2021